

115 HR 1319 IH: Local and Municipal Health Care Choice Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1319IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Marchant (for himself, Mr. Thornberry, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to permit cooperative governing of public
			 entity health benefits through local governments in secondary States.
	
 1.Short titleThis Act may be cited as the Local and Municipal Health Care Choice Act of 2017. 2.Cooperative governing of public entity group health coverageTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—
 (1)by redesignating the section 2794 (42 U.S.C. 300gg–95) relating to uniform fraud and abuse referral format as section 2795; and
 (2)by adding at the end the following new section:  2796.Authority to offer public entity group health coverage to local governments in a secondary State (a)In generalA local government in a secondary State (as defined in subsection (h)(7)) may provide group health coverage to its officers, employees, or retirees (and their dependents) through a local government employee health benefits pool or program authorized under the laws of a primary State, subject to the provisions of this section.
 (b)Eligibility for multistate activityA local government employee health benefits pool or program shall be eligible to offer group health coverage to officials, employees, and retirees (and their dependents) of a local government located in a secondary State through an interlocal agreement with such local government, or as approved by an applicable State authority in such secondary State, unless—
 (1)in the case of a pool or program that primarily serves municipal officers, employees, or retirees (and their dependents), an objection is made to the offering of such coverage by the municipal league or association located in the secondary State within 90 days of the date on which the authority is granted or an interlocal agreement is executed; or
 (2)in the case of a pool or program that primarily serves county officers, employees, retirees (and their dependents), an objection is made to the offering of such coverage by the county association located in the secondary State within 90 days of the date on which the authority is granted or an interlocal agreement is executed.
 (c)Application of covered laws of primary StateThe covered laws (as defined in subsection (h)(2)) of the primary State shall apply to group health coverage offered by a local government employee health benefits pool or program in the primary State and in any secondary State, but only if the coverage and the pool or program comply with the conditions of this section with respect to the offering of coverage in any secondary State.
						(d)Limited application of secondary State laws
 (1)In generalExcept as provided in this section, a local government employee health benefits pool or program that offers group health coverage in a secondary State to the officers, employees, or retirees (and their dependents) of a local government located in such secondary State, is exempt from any covered laws of the secondary State (and any rules, regulations, agreements, or orders sought or issued by such State under or related to such covered laws).
 (2)Secondary State authorityA secondary State may require a local government employee health benefits pool or program to do any or all of the following:
 (A)RegistrationTo register with an applicable State authority in such State with jurisdiction over local government employee health benefits pools or programs and designate such authority as its agent solely for the purpose of receiving service of legal documents or process.
 (B)DocumentationTo file with an applicable State authority in such State— (i)a written intent to do business in that State;
 (ii)copies of the membership or interlocal agreements entered into between the local government employee health benefits pool or program and a local government of that State; and
 (iii)copies of annual audited financial statements of the local government employee health benefits pool or program filed with the primary State.
 (C)Compliance with injunctionsTo comply with an injunction issued by a court of competent jurisdiction, upon a petition by an applicable State authority in such State alleging that the pool or program is in hazardous financial condition.
 (D)Compliance with State fraud and abuse lawsTo comply with any State law regarding fraud and abuse, except that if the State seeks an injunction regarding the conduct described in this subparagraph, such injunction must be obtained from a court of competent jurisdiction.
 (E)Compliance with State unfair claims settlement practices lawsTo comply with any State law regarding unfair claims settlement practices. (3)Limitations on secondary State authorityIf a local government employee health benefits pool or program offers group health insurance coverage to officials, employees, and retirees (and their dependents) of a local government located in a secondary State pursuant to subsection (b), such secondary State may not do any of the following:
 (A)Countersigned by local agent or brokerRequire any group health coverage issued by the pool or program to be countersigned by an insurance agent or broker residing in that secondary State.
 (B)Submit to duplicative financial examinationsRequire the pool or program to submit to an examination of its financial condition by an applicable State authority in such State, unless—
 (i)an applicable State authority of the primary State has not done an examination within the period recommended by the National Association of Insurance Commissioners; and
 (ii)any such examination by the secondary State is conducted in accordance with the examiners’ handbook of the National Association of Insurance Commissioners and is coordinated to avoid unjustified duplication and unjustified repetition.
 (C)Discriminate against pool or programOtherwise discriminate against the pool or program issuing group health coverage in both the primary State and in any secondary State.
 (e)Disclosure requirementPrior to providing group health coverage to the officers, employees, or retirees (and their dependents) of a local government located in a secondary State, a local government employee health benefits pool or program shall provide notice to such individuals that the health coverage is governed by the covered laws and regulations of the primary State, as well as by any applicable Federal laws and regulations.
 (f)Status of group health coverage in secondary StateA local government employee health benefits pool or program that is not regulated as an insurer in its primary State, and whose group health plans are not regulated as insurance in its primary State, shall not be subject to the jurisdiction of a State insurance regulatory agency in any secondary State.
						(g)Designation of primary State
 (1)Designation of a single StateA local government employee health benefits pool or program may only designate one State as its primary State with respect to all such coverage it offers under this section.
 (2)Initial operations in primary StateSuch pool or program may not offer group health coverage in a secondary State until it is deemed to be doing business in the primary State.
 (h)DefinitionsIn this section: (1)Applicable State authorityThe term applicable State authority means, with respect to a local government employee health benefits pool or program in a State, any official or officials designated by the State to administer the requirements of this section for the State with respect to such pool or program, including the official or officials with authority to approve interlocal agreements under applicable State law, but shall not include any State insurance regulatory agency.
							(2)Covered laws
 (A)In generalThe term covered laws means the laws, rules, regulations, agreements, and orders pertaining to any of the following: (i)Group health coverage issued by a local government employee health benefits pool or program.
 (ii)The offer, sale, rating (including medical underwriting), renewal, and issuance of group health coverage to local government officials, employees, and retirees or their dependents.
 (iii)The management, operations, and investment activities of a local government employee health benefits pool or program.
 (iv)Loss control and claims administration for a local government employee health benefits pool or program with respect to liability for which the pool or program provides coverage.
 (v)The payment, on a nondiscriminatory basis, of applicable premium and other taxes (including high risk pool assessments) which are levied on health insurance issuers, brokers, or policyholders under the laws of the State.
 (B)ExceptionSuch term does not include any law, rule, regulation, agreement, or order governing the use of care or cost management techniques, including any requirement related to provider contracting, network access or adequacy, health care data collection, or quality assurance.
 (3)Group health coverageThe term group health coverage means medical care expense reimbursement provided under a group health plan. (4)Local governmentThe term local government means a county, municipality, special district, school district, junior college district, housing authority, or other political subdivision or public entity defined under State law.
 (5)Local government employee health benefits pool or programThe term local government employee health benefits pool or program means a risk pool authorized or permitted by State statute or otherwise regulated by a State agency under which—
 (A)a local government or group of local governments, directly or through a pool, provide health care benefits primarily for local government officials, employees, and retirees and their dependents; and
 (B)such pool may provide health care benefits from the assets of the pool or its member local governments through any combination of self-funded arrangements or fully insured products,
								and includes any other State authorized program designed to provide health benefits to local
 government officials, employees, and retirees and their dependents.(6)Primary StateThe term primary State means, with respect to group health coverage offered by a local government employee health benefits pool or program, the State designated by the pool or program as the State whose covered laws shall govern the pool or program in the issuance of such coverage under this part.
 (7)Secondary StateThe term secondary State means, with respect to group health coverage offered by a local government employee health benefits pool or program, any State that is not the primary State..
			